Exhibit 99.1 NEWS RELEASE MetroCorp Bancshares, Inc. Announces 2013 First Quarter Results Net Income of $3.0 Million - 9.4% Improvement Over 2012 EPS of $0.16 per Diluted Share . Nonperforming Assets Declined. HOUSTON, TEXAS  (April 19, 2013), MetroCorp Bancshares, Inc. (Nasdaq:MCBI), a Texas corporation, which provides community banking services through its subsidiaries, MetroBank, N.A., serving Texas, and Metro United Bank, serving California, today announced the operating results for the first quarter of 2013. Financial Highlights ● Net income of $3.0 million for the first quarter of 2013 improved 9.4% from $2.8 million for the first quarter of 2012 . ● As a result of the TARP preferred stock repurchased in 2012, net income available to common shareholders of $3.0 million for the first quarter of 2013 increased 39.5% from $2.2 million for the first quarter of 2012. ● Earnings per diluted share for the first quarter of 2013 was $0.16 (on 18.7 million diluted shares) compared with $0.16 (on 13.3 million diluted shares) for first quarter of 2012 . ● Total loans grew $24.4 million to $1.12 billion at March 31, 2013 compared with $1.10 billion at December 31, 2012. ● Total nonperforming assets (NPA) at March 31, 2013 declined $7.8 million or 18.7% on a linked quarter basis to $33.8 million compared with $41.5 million at December 31, 2012, or declined $23.7 million or 41.2% compared with $57.4 million at March 31, 2012. ● Subsequent to March 31, 2013, NPA was further reduced by an additional $6.3 million. ● The ratio of nonperforming assets to total assets declined to 2.13% at March 31, 2013 compared with 2.73% at December 31, 2012, and 3.83% at March 31, 2012. ● Net charge-offs of $1.3 million for the first quarter of 2013 were 0.12% of total loans, compared with $60,000 for fourth quarter 2012, and $655,000 for the first quarter of 2012. ● Provision for loan losses was a reversal of ($450,000) for first quarter 2013 compared with a reversal of ($890,000) for fourth quarter 2012, and a provision of $400,000 for first quarter 2012. ● The ratio of the allowance for loan losses to total loans at March 31, 2013 was 2.03% compared with 2.23% at December 31, 2012 and 2.68% at March 31, 2012. ● Net interest margin was 3.61% for the first quarter of 2013 compared with 3.78% for the fourth quarter of 2012, and 3.93% for the first quarter of 2012 . ● Total risk-based capital ratio was 17.75% at March 31, 2013 compared with 17.95% at December 31, 2012. George M. Lee, Co-Chairman, President and CEO of MetroCorp Bancshares, Inc. stated, Management is pleased with and encouraged by the Companys first quarter 2013 performance. Key financial trends and results in terms of earnings, asset quality, loan growth and capital ratios improved overall as compared with the fourth quarter of 2012 and the first quarter of 2012. As reported in the preceding Financial Highlights section above, the Company has made meaningful progress in all areas of performance. We have met and in some cases exceeded our objectives, especially with respect to asset quality improvement. NPA declined $7.8 million during the first quarter 2013, and the ratio of NPA to total assets declined to 2.13% as of March 31, 2013, closing in on the 2% target we previously set for the fourth quarter 2013. Moreover, subsequent to March 31, 2013, management was very pleased to complete two other major NPA transactions and further reduce NPA by $6.3 million. These two subsequent reductions of nonaccrual loans included a payoff of a $4.9 million loan and a note sale of $1.4 million. With the additional reductions, the Companys NPA to total assets ratio would be below our 2% target. Loan growth of $24.4 million (8.9% on an annualized basis) between the quarters ending December 31, 2012 and March 31, 2013 was on pace with managements target of annualized high single digit growth. Barring any unforeseen macro economic crisis, the Company expects the same encouraging trend to continue. We are looking forward to a new era of growth and progress. Interest income and expense Net interest income for the three months ended March 31, 2013 was $12.8 million, a decrease of $822 ,000 or 6.0% compared with $13.6 million for the same period in 2012, primarily due to a decline in the yield on loans, partially offset by lower cost and volume of deposits. On a linked-quarter basis, net interest income decreased $480,000 compared with the three months ended December 31, 2012. The net interest margin for the three months ended March 31, 2013 was 3.61%, a decrease of 32 basis points compared with 3.93% for the same period in 2012. The yield on average earning assets decreased 50 basis points, and the cost of average earning assets decreased 18 basis points for the same periods. On a linked-quarter basis, the net interest margin for the three months ended March 31, 2013 decreased 17 basis points compared with 3.78% for the three months ended December 31, 2012. The yield on average earning assets decreased 18 basis points, and the cost of average earning assets decreased one basis point compared with the yields at December 31, 2012. Interest income for the three months ended March 31, 2013 was $15.0 million, down $1.4 million or 8.4% compared with $16.4 million for the same period in 2012, primarily due to lower yield on loans and securities, partially offset by an increase in the volume of loans. Average earning assets increased $44.5 million or 3.2% to $1.44 billion for the first quarter of 2013, compared with $1.40 billion for the same period in 2012. Average total loans increased $46.7 million or 4.5% to $1.10 billion for the first quarter of 2013 compared with $1.05 billion for the first quarter of 2012. The yield on average earning assets for the first quarter of 2013 was 4.23% compared with 4.73% for the first quarter of 2012. Interest expense for the three months ended March 31, 2013 was $2.2 million, down $559,000 or 20.3% compared with $2.8 million for the same period in 2012, primarily due to lower cost on savings, money market and time deposit accounts. Average interest-bearing deposits were $974.5 million for the first quarter of 2013, a decrease of $26.4 million or 2.6% compared with $1.0 0 billion for the same period of 2012 . The cost of interest-bearing deposits for the first quarter of 2013 was 0.68% compared with 0.87% for the first quarter of 2012. Average other borrowings, excluding junior subordinated debentures, were $28.8 million for the first quarter of 2013, an increase of $2.8 million or 10.9% compared with $26.0 million for the first quarter of 2012 . The cost of other borrowings for the first quarter of 2013 was 3.28% compared with 3.82% for the first quarter of 2012. Noninterest income and expense Noninterest income for the three months ended March 31, 2013 was $1.7 million , a decrease of $153,000 or 8.5% compared with $1.8 million for the same period in 2012. The decrease for the three months ended March 31, 2013 was primarily due to a decline in service fees. Noninterest expense for the three months ended March 31, 2013 was $10.3 million, a decrease of $631,000 or 5.8% compared with $10.9 million for the same period in 2012. The decrease was mainly the result of $974,000 in net gains on sales of ORE properties as well as a decline in ORE expenses , but partially offset by increases in other noninterest expense and salaries and employee benefits. Other noninterest expense increased primarily due to an increase in data processing expenses as a result of a core processing system conversion , and increases in the provision for unfunded commitments and operational losses. Salaries and employee benefits expense for the three months ended March 31, 2013 was $6.3 million, an increase of $371,000 or 6.3% compared with $5.9 million for the same period in 2012. The increase was primarily due to increased headcount and share-based compensation costs . Provision for loan losses The following table summarizes the provision for loan losses and net charge-offs as of and for the quarters indicated: March 31, December 31, March 31, (dollars in thousands) Allowance for Loan Losses Balance at beginning of quarter $ $ $ (Reduction in) provision for loan losses for quarter ) ) Net charge-offs for quarter ) ) ) Balance at end of quarter $ $ $ Total loans $ $ $ Allowance for loan losses to total loans % % % Net charge-offs to total loans )% )% )% The (reduction in) provision for loan losses for the three months ended March 31, 2013 was a reversal of ($450,000), a decrease of $850,000 compared with a provision of $400,000 for the same period in 2012, primarily as a result of a reduction in nonperforming and classified assets. Net charge-offs for the three months ended March 31, 2013 were $1.3 million or 0.12% of total loans compared with net charge-offs of $655,000 or 0.06% of total loans for the same period in 2012. The net charge-offs for the first quarter of 2013 consisted of $921,000 in loans from Texas and $389,000 in loans from California. Asset Quality The following table summarizes nonperforming assets as of the dates indicated: March 31, December 31, March 31, (dollars in thousands) Nonperforming Assets Nonaccrual loans $ $ $ Accruing loans 90 days or more past due - - - Troubled debt restructurings - accruing - - Troubled debt restructurings - nonaccruing Other real estate (ORE) Total nonperforming assets $ $ $ Total nonperforming assets to total assets 2.13% 2.73% 3.83% Total nonperforming assets at March 31, 2013 were $33.8 million ($25.9 million from Texas and $7.9 million from California) compared with $41.5 million at December 31, 2012 ($32.5 million from Texas and $9.0 million from California), a decrease of $7.8 million or 18.7%. The ratio of total nonperforming assets to total assets decreased to 2.13% at March 31, 2013 from 2.73% at December 31, 2012. The decrease in nonperforming assets in Texas consisted primarily of declines of $5.7 million in nonaccrual loans, $871,000 in nonaccrual troubled debt restructurings (TDRs), and a net reduction of $64,000 in ORE. In Texas, nonaccrual loans including nonaccrual TDRs decreased primarily due to a $6.7 million loan transfer to ORE and $1.0 million in charge-offs, but partially offset by the addition of three loans totaling approximately $878,000. The decrease in nonperforming assets in California primarily consisted of decreases of $354,000 in nonaccrual loans, $400,000 in accruing TDRs, $45,000 in nonaccrual TDRs and $340,000 in ORE. ORE at March 31, 2013 decreased $403 ,000 compared with December 31, 2012, which included a net reduction of $64,000 in Texas and $340,000 in California. The decrease in Texas was primarily the result of a $6.7 million loan transferred to ORE but was subsequently sold during first quarter 2013, and writedowns of two other properties. The decrease in California was primarily the result of the sale of two properties. Approximately $21.5 million or 99.3% of nonaccrual loans and nonaccruing TDRs at March 31, 2013, are collateralized by real estate. Management is closely monitoring the loan portfolio and actively working on problem loan resolutions; however, uncertain economic conditions could further impact the loan portfolio. Management conference call. On Monday, April 22, 2013, the Company will hold a conference call at 10:00 a.m. Central (11:00 a.m. Eastern) to discuss the first quarter 2013 results. A brief management presentation will be followed by a question and answer period. To participate by phone, U.S. callers may dial (International callers may dial 1.201.689.8345 ) and ask for the MetroCorp conference. The call will be webcast by Shareholder.com and can be accessed at MetroCorps web site at www.metrobank-na.com . An audio archive of the call will be available approximately one hour after the call and will be accessible at www.metrobank-na.com in the Investor Relations section. MetroCorp Bancshares, Inc. provides a full range of commercial and consumer banking services through its wholly owned subsidiaries, MetroBank, N.A. and Metro United Bank. The Company has thirteen full-service banking locations in the greater Houston and Dallas, Texas metropolitan areas, and six full service banking locations in the greater San Diego, Los Angeles and San Francisco, California metropolitan areas. As of March 31 , 2013, the Company had consolidated assets of $1.6 billion . For more information, visit the Companys web site at www.metrobank-na.com . The statements contained in this release that are not historical facts may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements describe the Companys future plans, projections, strategies and expectations, are based on assumptions and involve a number of risks and uncertainties, many of which are beyond the Companys control. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) general business and economic conditions in the markets the Company serves may be less favorable than expected which could decrease the demand for loan, deposit and other financial services and increase loan delinquencies and defaults; (2) changes in the interest rate environment which could reduce the Companys net interest margin or result in increased loan prepayments; (3) the failure of or changes in managements assumptions regarding the adequacy of the allowance for loan losses; (4) an adverse change in the real estate market in the Companys primary market areas; (5) increased credit risk in the Companys assets and increased operating risk caused by a material change in commercial, consumer and/or real estate loans as a percentage of the total loan portfolio; (6)increased asset levels and changes in the composition of assets and the resulting impact on the Companys capital levels and regulatory capital ratios; (7) legislative or regulatory developments including changes in laws concerning taxes, banking, securities, insurance and other aspects of the financial services industry, or possible noncompliance and enforcement action with the Bank Secrecy Act and other anti-money laundering statues and regulations; (8) the effect of compliance, or failure to comply within stated deadlines, with the provisions of the Formal Agreement between MetroBank and the Office of the Comptroller of the Currency; (9) increases in the level of nonperforming assets; (10) changes in the availability of funds which could increase costs or decrease liquidity or impair the Companys ability to raise additional capital; (11) the effects of competition from other financial institutions operating in the Companys market areas and elsewhere, including institutions operating locally, regionally, nationally and internationally, together with such competitors offering banking products and services by mail, telephone, computer and the Internet; (12) changes in accounting principles, policies or guidelines; (13) a deterioration or downgrade in the credit quality and credit agency ratings of the securities in the Companys securities portfolio; (14) the incurrence and possible impairment of goodwill associated with an acquisition; (15) the timing, impact and other uncertainties of the Companys ability to enter new markets successfully and capitalize on growth opportunities; (16) the inability to fully realize the Companys net deferred tax asset; (17) the Companys ability to adapt successfully to technological changes to meet customers needs and developments in the marketplace, or potential interruptions or breaches in security of the Companys information systems; (18) potential environmental risk and associated cost on the Company's foreclosed real estate assets; and (19) the loss of senior management or operating personnel and the potential inability to hire qualified personnel at reasonable compensation levels. All written or oral forward-looking statements are expressly qualified in their entirety by these cautionary statements. These and other risks and factors are further described from time to time in the Companys 2012 Annual Report on Form 10-K and other reports and other documents filed with the Securities and Exchange Commission. For more information contact: MetroCorp Bancshares, Inc., Houston George Lee, Executive Vice Chairman, President & CEO, (713) 776-3876, or David Choi, Executive Vice President& CFO, (713) 776-3876 MetroCorp Bancshares, Inc. (In thousands, except share amounts) (Unaudited) March 31, December 31, Consolidated Balance Sheets Assets Cash and due from banks $ 25,013 $ 31,203 Federal funds sold and other short-term investments 163,282 128,246 Total cash and cash equivalents 188,295 159,449 Interest-bearing time deposits in banks $ 15,354 15,321 Securities available-for-sale, at fair value 180,672 164,048 Securities held-to-maturity, at cost (fair value of $4,670 and $4,757 at March 31, 2013 and December 31, 2012, respectively) 4,046 4,046 Other investments 5,413 5,592 Loans, net of allowance for loan losses of $22,832 and $24,592 at March 31, 2013 and December 31, 2012, respectively 1,101,884 1,075,745 Accrued interest receivable 3,680 4,120 Premises and equipment, net 3,948 4,046 Goodwill 14,327 14,327 Deferred tax asset 12,676 13,110 Customers' liability on acceptances 4,914 7,045 Foreclosed assets, net 12,152 12,555 Cash value of bank owned life insurance 33,120 32,794 Prepaid FDIC assessment 3,001 3,439 Other assets 3,754 4,175 Total assets $ 1,587,236 $ 1,519,812 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ 318,912 $ 309,696 Interest-bearing 1,009,140 957,334 Total deposits 1,328,052 1,267,030 Junior subordinated debentures 36,083 36,083 Other borrowings 30,000 25,000 Accrued interest payable 274 233 Acceptances outstanding 4,914 7,045 Other liabilities 8,390 7,390 Total liabilities 1,407,713 1,342,781 Commitments and contingencies - - Shareholders' Equity: Common stock, $1.00 par value, 50,000,000 shares authorized; 18,766,765 shares issued; 18,725,901 and 18,746,385 shares outstanding at March 31, 2013 and December 31, 2012, respectively 18,767 18,767 Additional paid-in-capital 75,019 74,998 Retained earnings 85,908 82,881 Accumulated other comprehensive income 221 567 Treasury stock, at cost ) ) Total shareholders' equity 179,523 177,031 Total liabilities and shareholders' equity $ 1,587,236 $ 1,519,812 Nonperforming Assets and Asset Quality Ratios Nonaccrual loans $ 17,501 $ 23,568 Accruing loans 90 days or more past due - - Troubled debt restructurings - accrual - 400 Troubled debt restructurings - nonaccrual 4,098 5,014 Other real estate ("ORE") 12,152 12,556 Total nonperforming assets 33,751 41,538 Total nonperforming assets to total assets 2.13 % 2.73 % Total nonperforming assets to total loans and ORE 2.97 % 3.73 % Allowance for loan losses to total loans 2.03 % 2.23 % Allowance for loan losses to total nonperforming loans 105.71 % 84.85 % Net year-to-date charge-offs to total loans 0.12 % 0.29 % Net year-to-date charge-offs $ 1,310 $ 3,139 Total loans to total deposits 84.69 % 86.84 % MetroCorp Bancshares, Inc. (In thousands, except per share amounts) (Unaudited) For the Three Months Ended March 31, Average Balance Sheet Data Total assets $ 1,537,079 $ 1,493,413 Securities 167,024 184,531 Total loans 1,095,386 1,048,717 Allowance for loan losses ) ) Net loans 1,071,124 1,020,010 Total interest-earning assets 1,439,870 1,395,329 Total deposits 1,280,553 1,247,878 Other borrowings and junior subordinated debt 64,916 62,090 Total shareholders' equity 178,523 167,029 Income Statement Data Interest income: Loans $ 13,829 $ 14,999 Securities: Taxable 791 1,027 Tax-exempt 147 117 Federal funds sold and other short-term investments 250 255 Total interest income 15,017 16,398 Interest expense: Time deposits 1,219 1,536 Demand and savings deposits 427 635 Other borrowings 549 583 Total interest expense 2,195 2,754 Net interest income 12,822 13,644 (Reduction in) provision for loan losses ) 400 Net interest income after provision for loan losses 13,272 13,244 Noninterest income: Service fees 909 1,117 Other loan-related fees 130 70 Letters of credit commissions and fees 199 197 Gain on securities, net 14 12 Total other-than-temporary impairment ("OTTI") on securities ) ) Less: Noncredit portion of "OTTI" ) - Net impairments on securities ) ) Other noninterest income 425 Total noninterest income 1,650 1,803 Noninterest expense: Salaries and employee benefits 6,292 5,921 Occupancy and equipment 1,650 1,689 Foreclosed assets, net ) 1,001 FDIC assessment 460 397 Other noninterest expense 2,741 1,925 Total noninterest expense 10,302 10,933 Income before provision for income taxes 4,620 4,114 Provision for income taxes 1,593 1,346 Net income $ 3,027 $ 2,768 Dividends and discount - preferred stock - ) Net income available to common shareholders $ 3,027 $ 2,170 Per Share Data Earnings per share - basic $ 0.17 $ 0.16 Earnings per share - diluted 0.16 $ 0.16 Weighted average shares outstanding: Basic 18,332 13,169 Diluted 18,723 13,309 Dividends per common share $ - $ - Performance Ratio Data Return on average assets 0.80 % 0.75 % Return on average shareholders' equity 6.88 % 6.67 % Net interest margin 3.61 % 3.93 % Efficiency ratio (1) 77.49 % 66.96 % Equity to assets (average) 11.61 % 11.18 % (1) The efficiency ratio is calculated by dividing total noninterest expense, excluding loan loss provisions, goodwill impairment, provisions for unfunded commitments, writedowns on foreclosed assets and gains and losses on sales of foreclosed assets, by net interest income plus noninterest income, excluding impairment on securities.
